DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 3-8, 10-14, 16, 26 & 28-29 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specifications, “a flow device” has been recited to be “one or more fans, pumps” (Paragraph 0018). Therefore, “a flow device” has been interpreted to be a fan, pump or its equivalence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2007/0254583 A1 to Germagian in view of US Patent Publication Number 2008/0068798 A1 to Hendrix and further in view of US Patent Number 8,767,399 B2 to Goto and even further in view of US Patent Number 6,164,369 to Stoller and even further in view of US Patent Number 5,725,622 to Whitson.

A) As per Claim 13, Germagian a system (Germagian: Figure 3), comprising: 
a cabinet (Germagian: Figure 3, Item 10b) including a first wall (Germagian: Figure 3, left side front view 10b), a second wall opposite the first wall, a back wall (Germagian: Figure 3, left side of side view 10b) extending from the first wall to the second wall, and a top wall (Germagian: Figure 3, top of Item 10b) connected to the first wall, the second wall, and the back wall, the back wall having an inner surface forming at least part of an inner space of the cabinet substantially enclosed by the first wall, the second wall, the top, and the back wall; 
a door (Germagian: Figure 3, left side of 10b; Paragraph 0017, lines 20-21) configured to mate with the first wall, the second wall, and the top to place the cabinet into in a closed condition of the cabinet when the door is in a first position, and to expose the inner space to an exterior environment to place the cabinet into in an open condition of the cabinet when the door is in a second position, the door having at least one fluid passage, the at least one fluid passage comprising at least one of a vent, a hole, a channel, an opening, a grate, an orifice or a filter; 
a flow device (Germagian: Figure 3, Item 62; airflow through front over electronics and removed from the rear top section) fluidly connected to at least one of the top wall, the first wall, the second wall, or 
a shelf (Germagian: Figure 2, Item 20; doesn’t extend to back wall of 10a, so back surface faces inner surface of wall) disposed at least partially within the first portion of the inner space, the shelf is configured to support one or more electrical components (Germagian: Abstract, lines 1-3) and includes a back surface, facing the inner surface of the back wall and being spaced from the inner surface of the back wall.
Germagian does not teach a partition forming a substantially fluid-tight seal with the first wall, the second wall, the back wall, and the door when the cabinet is in the closed condition, the partition including a top surface and a bottom surface opposite the top surface, the partition partitioning the inner space into a first portion at least partially defined by the top surface and a second portion at least partially defined by the bottom surface,
said shelf forming a substantially fluid-tight seal with the first wall, the second wall, and the door when the cabinet is in the closed condition.
However, Hendrix teaches a partition (Hendrix: partition above Item 33) forming a substantially fluid-tight seal with the first wall, the second wall, the back wall, and the door when the cabinet is in the closed condition (Hendrix: Partition is sealed with Item 35 to door and is fixed to walls to prevent air from going between portions), the partition including a top surface and a bottom surface opposite the top surface, and a front surface, the partition partitioning the inner space into a first portion at least partially defined by the top surface and a second portion at least partially defined by the bottom surface.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Germagian by adding a partition, as taught by Hendrix, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Germagian with these aforementioned teachings of Hendrix with the motivation of allowing a power supply for the electronic components into the rack itself, thereby providing a backup power supply in case of grid failure.

However, Goto teaches shelf for electronic equipment being in a substantially fluid-tight seal with the first wall, the second wall (Goto: Figure 1, shelves are integral with frame 1 and are therefore fluid-tight).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Germagian in view of Hendrix by making the shelves fluid-tight with the walls, as taught by Goto, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Germagian in view of Hendrix with these aforementioned teachings of Goto with the motivation of making sure that the airflow does not flow to a different level, thereby reducing the amount of air cooling the electronic component.
Germagian in view of Hendrix and Goto does not teach explicitly that the shelf forming a substantially fluid-tight seal with the door when the cabinet is in the closed condition.
However, Stoller teaches a shelf forming a substantially fluid-tight seal with the door when the cabinet is in the closed condition (Stoller: Figure 2, Item 21 is sealed with door by seal 32).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Germagian in view of Hendrix and Goto by making the shelves fluid-tight with the door, as taught by Stoller, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Germagian in view of Hendrix and Goto with these aforementioned teachings of Stoller with the motivation of making sure that the airflow does not flow to a different level, thereby reducing the amount of air cooling the electronic component.
Germagian in view of Hendrix, Goto and Stoller does not teach that the door has a filter having an inner surface;
wherein the front surface of the partition is configured to form a substantially fluid-tight seal with the inner surface of the filter when the cabinet is in the closed condition permitting the air to pass from 
However, Whitson teaches a door has a filter having an inner surface;
wherein the front surface of the partition is configured to form a substantially fluid-tight seal with the inner surface of the filter when the cabinet is in the closed condition permitting the air to pass from outside of the cabinet to the first portion of the inner space and, in combination with Germagian in view of Hendrix, Goto and Stoller, substantially prohibit removal of the air by the flow device from the second portion, via the first portion, when the cabinet is in the closed condition (Whitson: Col. 5, lines 38-42).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Germagian in view of Hendrix, Goto and Stoller by adding a sealed filter to the door, as taught by Whitson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Germagian in view of Hendrix, Goto and Stoller with these aforementioned teachings of Whitson with the motivation of being able to prevent dust buildup inside the racks while maintaining the seal between the two portions.

B) As per Claim 14, Germagian in view of Hendrix, Goto and Stoller teaches that the partition comprises a shelf of the (Hendrix: partition above Item 33) cabinet connected to the first and second walls, the top surface extending substantially perpendicular to the first and second walls and being configured to support at least one electrical component (Germagian: Abstract, lines 1-3).

C) As per Claim 16, Germagian in view of Hendrix, Goto and Stoller teaches that the cabinet includes a shelf (Germagian: all shelves are horizontal as is partition above 33 in Hendrix) extending substantially parallel to the partition and connected to the first and second walls, the shelf having a back surface spaced from the inner surface of the back wall, wherein the inner surface of the back wall directs air being removed from the first portion to travel in a direction substantially parallel to the inner surface of the back wall between the inner surface of the back wall and the back surface of the shelf (Germagian: Figure 3, back wall 10b, is spaced from shelves and pushes airflow upward back toward the AC Unit).


Allowable Subject Matter
Claims 1, 3-8, 10-12, 26 & 28-29 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-14 & 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762